80074: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-07061: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 80074


Short Caption:FAUSTO VS. SANCHEZ-FLORESCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A797890Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:11/26/2019 / Shirinian, AraSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:11/03/2020How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantJaqueline FaustoJoseph R. Ganley
							(Hutchison & Steffen, LLC/Las Vegas)
						Jason D. Guinasso
							(Hutchison & Steffen, LLC/Reno)
						Piers R. Tueller
							(Hutchison & Steffen, LLC/Las Vegas)
						Alexander R. Velto
							(Hutchison & Steffen, LLC/Reno)
						


RespondentRicardo Sanchez-FloresChristopher B. Phillips
							(Ford & Friedman, LLC)
						Amy J. Smith
							(The Wright Law Group)
						John Henry Wright
							(The Wright Law Group)
						


RespondentVerenice Ruth FloresChristopher B. Phillips
							(Ford & Friedman, LLC)
						Amy J. Smith
							(The Wright Law Group)
						John Henry Wright
							(The Wright Law Group)
						





Docket Entries


DateTypeDescriptionPending?Document


11/21/2019Filing FeeFiling Fee Paid. $250.00 from Hutchison & Steffen.  Check no. 26042. (SC)


11/21/2019Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)19-47774




11/21/2019Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)19-47777




11/26/2019Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Ara H. Shirinian. (SC).19-48338




12/11/2019Docketing StatementFiled Jaqueline Fausto's Docketing Statement Civil Appeals.  (SC)19-50209




12/16/2019Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  (SC).19-50854




12/17/2019Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant: 14 days transcript request; 90 days opening brief and appendix. (SC).19-50968




12/31/2019Transcript RequestFiled Certificate of No Transcript Request.  (SC)19-52529




03/16/2020BriefFiled Opening Brief (REJECTED PER 3/16/20 NOTICE). (SC)


03/16/2020AppendixFiled Joint Appendix Vol I Part 4 of 6 (REJECTED PER 3/16/20 NOTICE). (SC)


03/16/2020Notice/OutgoingIssued Notice of Deficient Brief. Corrected brief due: 5 days. (SC)20-10198




03/16/2020BriefFiled Opening Brief. (SC)20-10188




03/16/2020AppendixFiled Joint Appendix Vol I Part 1. (SC)20-10190




03/16/2020AppendixFiled Joint Appendix Vol I Part 2. (SC)20-10191




04/15/2020BriefFiled Respondents' Answering Brief. (SC)20-14296




04/15/2020AppendixFiled Respondents' Appendix to Answering Brief. (SC)20-14297




05/15/2020BriefFiled Appellant's Reply Brief. (SC)20-18642




05/18/2020Case Status UpdateBriefing Completed/To Screening. (SC)


09/22/2020Notice/OutgoingIssued Notice of Voluntary Disclosure of Justice Hardesty. Any recusal request should be made in writing within (7) days. (SC)20-34928




11/03/2020Order/ProceduralFiled Order Submitting for Decision Without Oral Argument.  (SC)20-39976




03/11/2021Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before: Hardesty/Parraguirre/Cadish. Author: Hardesty, C.J. Majority: Hardesty/Parraguirre/Cadish. 137 Nev. Adv. Opn. No. 11. NNP20-JH/RP/EC. (SC).21-07061




03/29/2021Post-Judgment PetitionFiled Appellant's Petition for Rehearing. (SC)21-08960




03/29/2021Filing FeeFiling fee paid. E-Payment $150.00 from Jason D. Guinasso. (SC)


04/12/2021Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c).  (SC)21-10475




04/26/2021Post-Judgment PetitionFiled Appellant's Petition for En Banc Reconsideration. (SC)21-11961




05/10/2021Order/ProceduralFiled Order Directing Answer to Petition for En Banc Reconsideration. Answer due: 14 days. (SC)21-13257




05/24/2021Post-Judgment PetitionFiled Respondents' Answer to Appellant's Petition for En Banc Reconsideration. (SC)21-14820




06/25/2021Post-Judgment OrderFiled Order Denying En Banc Reconsideration. Having considered the petition on file herein, we have concluded that en banc reconsideration is not warranted. NRAP 40A.  Accordingly, we "ORDER the petition DENIED."  EN BANC. (SC)21-18297




07/20/2021RemittiturIssued Remittitur. (SC)21-20775




07/20/2021Case Status UpdateRemittitur Issued/Case Closed. (SC)


08/06/2021RemittiturFiled Remittitur. Received by District Court Clerk on July 21, 2021. (SC)21-20775





Combined Case View